78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Victorio C. RIVERA, Plaintiff-Appellant,v.KXL-FM;  John Williams Show;  Paige Wallace;  StatesmanJournal;  Sara Bentley, Defendants-Appellees.
No. 95-35865.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Victorio C. Rivera appeals pro se the district court's dismissal without prejudice of his civil rights action alleging that a radio show and newspaper conspired with the State of Oregon to violate his constitutional rights.   We affirm for the reasons stated in the district court's Opinion and the Order entered on July 19, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Rivera's request for oral argument is denied;  his reply brief was filed on January 2, 1996


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3